AMERICAN INDEPENDENCE FUNDS TRUST 1345 Avenue of the Americas, 2 nd Floor New York, NY 10105 (212) 488-1331 October 16, 2015 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) SEC File Numbers: 811-21757; 333-124214 Mr. Grzeskiewicz: Accompanying this letter for filing pursuant to Rule 485A of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, is Post-Effective Amendment No. 122 of the Registrant’s Registration Statement with respect to a new series of the Trust, the American Independence Hillcrest Small Cap Value Fund. The purpose of this filing is to add this new series to be effective on the seventy-fifth day after the filing. Please contact the undersigned at (646) 747-3477 should you have any questions regarding this filing. Sincerely, /s/ Eric M. Rubin Eric M. Rubin President, American Independence Funds Trust enclosure
